Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 repeated is objected to because of the following informalities:  two claim "22" are present in the claim set of 11/29/2021.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 15 and 20 state that the one-way valve … allows the compressed air only to enter the operating chamber. However this could be confusing because compressed air is also allowed to enter the firing chamber (even if by a different path). Dependent claims are also rejected for failing to remedy the same issue. The prior art reasons for using check valves (i.e., one way valves) seems to be understood for stopping water infiltration or to prevent back pressure/back air flow. Finally it may not be important why the valve is present for claim purposes but nevertheless the language appears open to being misinterpreted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paitson (US 4,114,723 A).
Regarding claim 15, Paitson discloses a tuned pulse source for seismic exploration comprising:
a housing having a wall [air gun #12 with elongated cylindrical casing #40] that defines a firing chamber and an operating chamber [abstract firing chamber and control chamber…a cylindrical casing that is divided into a control chamber and a firing chamber by a sliding valve]; 
an air distribution valve assembly attached to the wall [#86 valve is mounted to casing #40 in fig. 2; col. 3:40-50 control air is continuously supplied through a two-position, three-way, spring-loaded solenoid valve to the control chamber when the firing chamber is charged with high-pressure air and the valve is in the closed position.], outside the firing chamber and the operating chamber, the air distribution valve assembly having (1) an air inlet [#28 air compressor] configured 
wherein the firing chamber is filled with the compressed air through a first air input passage separate from a second air input passage that fills the operating chamber [col. 3:35-45 control chamber and the firing chamber are supplied with pressurized air at different pressures and from different sources],
wherein the first air input passage is fluidly connected to the first air outlet, wherein the second air input passage is fluidly connected to the second air outlet [col. 4:35-45 Air compressor 28 in ship 10 feeds air at two different pressures to air gun 12 through hoses 30, 31. Hose 30 supplies control air under a relatively low pressure of a few hundred pounds per square inch; hose 31 conducts air, having a pressure of several thousand pounds per square inch, to the firing chamber of the gun (to be described below).], and
wherein the one-way valve is fluidly connected between the second air input passage and the second air outlet and allows the compressed air only to enter the operating chamber [col. 3:40-50 control air is continuously supplied through a two-position, three-way, spring-loaded solenoid valve to the control chamber when the firing chamber is charged with high-pressure air].
Regarding claim 16, Paitson also teaches the tuned pulse source for seismic exploration of claim 15. wherein the air distribution valve assembly further comprising a solenoid operating chamber release the compressed air from the second air input passage through an air trigger passage, between the wall and an operating flange located in the operation chamber [col. 2:10-15 
Regarding claim 17, Paitson also teaches the tuned pulse source for seismic exploration of claim 16. wherein the one-way valve of the air distribution valve assembly is a check valve [col. 3:40-50 spring loaded valve is understood to be an implementation of a check valve].
Regarding claim 19, Paitson also teaches the tuned pulse source for seismic exploration of claim 15, further comprising an air release valve located in the firing chamber and configured to vent the firing chamber [col. 6:10-20 When solenoid coil 98 is activated, control air is vented through spring-loaded ball check valve 102 … fire control unit … Because dump line 94 is generally underwater, check valve 102 is necessary to prevent water from invading valve 86.].

Claim(s) 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chelminski (US 2014/0238772 A1).
Regarding claim 20, Chelminski discloses a tuned pulse source for seismic exploration comprising:
a housing [0013 cylindrical housing of the low pressure air gun housing] having a wall [0031 bulkhead wall within the cylindrical housing to separate an operating chamber from an air cushion chamber] that defines a firing chamber [firing chamber #62], a cushion chamber [air cushion chamber #50], and an operating chamber [operating chamber #30], wherein the cushion chambers is sandwiched between the firing chamber and the operating chamber [fig. 1 shows cushion chamber #50 between firing chamber #62 and operating chamber #30];

an air distribution valve assembly attached to the wall, outside the firing chamber, the cushion chamber, and the operating chamber [0055 air gun 10, as shown in FIG. 1, comprises a dual purpose reinforcing backbone air passage manifold 15 to strengthen the housing 18 to supply and distribute compressed air through one or more passages 6 by connecting a supply line to a connector 5 on either end of the backbone 15.], the air distribution valve assembly having (1) an air inlet configured to receive compressed air from a towing vessel [0055 direct air flow through the air input fitting 19 and through the spindle air passage 7 to inlet openings 31 to provide air to the operating chamber 30], (2) a first air outlet, (3) a second air outlet [0055 distribute compressed air through one or more passages 6 by connecting a supply line to a connector 5 on either end of the backbone 15], and (4) a one-way valve [0060 check valve], wherein the firing chamber is filled with the compressed air through a first air input passage, which is separate from a second air input passage that fills the operating chamber [0005 shuttle assembly to control the rate of release of pressurized air through the outlet ports. By controlling the rate of release of the pressurized air, the rise time from zero pressure to peak pressure of the first or primary pressure pulse may be slowed, increasing the time to reach peak pressure which may in fact reduce some of the causes the objectionable high frequencies and cavitation], wherein the first air input passage is fluidly connected to the first air outlet, wherein the second air input passage is fluidly connected to the second air outlet, and wherein the one-way valve is fluidly connected between the second air input 
Regarding claim 21, Chelminski also teaches the tuned pulse source for seismic exploration of claim 20, wherein the air distribution valve assembly further comprising a solenoid valve configured to release the compressed air from the second air input passage through an air trigger passage, between the wall and the second end of the shuttle assembly [0032 air gun for seismic exploration further comprises a backbone vacuum brazed permanently in place on top of and to reinforce the cylindrical housing and serve as a flat mounting surface for solenoid operated air gun firing valve].
Regarding claim 22, Chelminski also teaches the tuned pulse source for seismic exploration of claim 21, wherein the one-way valve of the air distribution valve assembly is a check valve [0064 There is check valve plate 198 shaped like a circular washer biased against the check valve piston 192 by a spring 202 to cover the piston holes 194 causing the piston 192 with holes 194 and the spring biased ring plate 198 to become a check valve to remain closed when the shuttle assembly shaft 127 is accelerating upon triggering of the air gun 100.].
Regarding claim 22 (second claim 22), Chelminski also teaches the tuned pulse source for seismic exploration of claim 20, further comprising an air release valve located in the cushion chamber, and configured to vent the operating chamber outside the housing [0003 The air gun is triggered using a solenoid operated valve to release high pressure air into the operating chamber actuating the shuttle assembly to cause an abrupt discharge of high pressure air from the firing 
Regarding claim 23, Chelminski also teaches the tuned pulse source for seismic exploration of claim 15, further comprising an air release valve located in the firing chamber and configured to vent the firing chamber outside the housing [0003].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paitson (US 4,114,723 A) as applied to claim 15 above, and further in view of Chelminski (US 2014/0238772 A1).
Regarding claim 18, Paitson does not explicitly teach … and yet Chelminski teaches the tuned pulse source for seismic exploration of claim 15, further comprising an air release valve located in a cushion chamber, between the firing chamber and the operating chamber, and configured to pressurize and vent the operating chamber outside the housing [0020 It is another object of the invention to provide an air cushion chamber of a length that is approximately 20% 
It would have been obvious to append the cushion chamber as taught by Chelminski, to the operating and firing chambers as taught by Paitson and Chelminski so that pressure buildup in the air cushion chamber may decrease the length of the stroke required of the shuttle assembly (Chelminski) [0020].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645